Title: To Benjamin Franklin from Lafayette, [26 November 1782]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


	Dear SirRambouïllet Tuesday Morning [November 26, 1782]
Having Waïted some time for Mr. jay, I Was told By doctor Bancroft that the two other Ministers Now Agreed With You in Opinion that After What I Had done in the Affair of Monney, it was Better for me Immediately to join the Convoy— However I Waïted once More Upon Count de Vergennes on My Passage at Versaïlles, and Had a long Conversation With Him— Let the dispatches Arrive or Not, He will to Morrow see M. de fleury— The six Millions, Betwen us, I think We Will Have— As to the Remainder, I do not know What May Be decided— Inclosed I Have the Honor to Send You a Copy of My Last Letter to Count de Vergennes and His Answer— You Will oblige me to Make these Communications to Mon. jay and Adams, as well as News of My Last Conversation, Because I want them to see that Nothing More on My Part Remains to Be done— I will also thank You for Your Answer which Has not Yet Come to Hand.
With the Highest Regard and Warmest Affection Yours
Lafayette

P.S. My Secretary Has not Copied My letter— I Will send it By the Next opportunity

